Fourth Court of Appeals
                                    San Antonio, Texas
                                        February 26, 2021

                                       No. 04-20-00228-CR

                                     Jorge RODRIGUEZ, Jr.,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 406th Judicial District Court, Webb County, Texas
                              Trial Court No. 2019CRB000030D4
                          Honorable Oscar J. Hale, Jr., Judge Presiding


                                          ORDER

       Appellant’s brief was originally due by December 30, 2020, but was not filed. On
January 8, 2021, we ordered appellant to file his brief or a motion for extension of time by
January 25, 2021. In that order, we cautioned appellant that if we did not receive a brief or an
extension of time by that date, we would abate the appeal to the trial court for an abandonment
hearing. See TEX. R. APP. P. 38.8(b)(2). When the brief was not filed, the Clerk of the Court
contacted appellant on February 12, 2021 reminding appellant of the late brief, and appellant
informed the Clerk that he would file the brief by February 16, 2021. On February 19, 2021,
appellant emailed the court and stated he had been unable to file the brief due to Winter Storm
Uri, and he would file the brief by February 22, 2021. On February 26, 2021 appellant filed a
motion requesting a seven day extension of time to file the brief.

       After consideration, we GRANT appellant’s request for an extension and ORDER
appellant to file the brief by March 5, 2021. If appellant fails to file the brief by that date, then
we will order the appeal abated and remanded to the trial court for a hearing to determine
whether appellant has abandoned the appeal. See id.




                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court